*110ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 00-237 concluding that BEN W. PAYTON of COLONIA, who was admitted to the bar of this State in 1992, should be suspended from the practice of law for a period of three months for violating RPC 1.1(a) (gross neglect), RPC 1.3 (lack of diligence), RPC 1.4(a) (failure to communicate with client), RPC 1.5(b) (failure to memorialize fee agreement), RPC 1.15(d) and Rule 1:21-6 (recordkeeping violations);
And the Disciplinary Review Board further having concluded that prior to reinstatement to practice, respondent should submit propf as attested to by a certified public accountant approved by the Office of Attorney Ethics that respondent’s books and records are in complete compliance with the recordkeeping rules, and that on reinstatement, respondent should continue to practice under the supervision of a practicing attorney approved by the Office of Attorney Ethics as ordered by the Court on March 8, 2001;
And good cause appearing;
It is ORDERED that BEN W. PAYTON is suspended from the practice of law for a period of three months and until the further Order of the Court, effective July 16, 2001; and it is further
ORDERED that prior to reinstatement to practice respondent shall submit proof to the Office of Attorney Ethics that his attorney books and records are in complete compliance with all attorney recordkeeping rules as attested to by a certified public accountant approved by the Office of Attorney Ethics; and it is further
ORDERED that on x-einstatement to practice, respondent shall continue to practice under the supervision of a practicing attorney approved by the Office of Attorney Ethics for a period of one yeax* as ordered by the Court on March 8, 2001, and until the further Order of the Court; and it is further
*111ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of suspension and that respondent comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.